Treating the application as a request for a stay of the preliminary injunction, application for stay presented to Justice Stevens, and by him referred to the Court, granted. Preliminary injunction entered by the United States District Court for the Northern District of Ohio, case No. 99 CV 1740, on August 24, 1999, is stayed pending final disposition of the appeal by the United States Court of Appeals for the Sixth Circuit.
Justice Stevens, Justice Souter, Justice Ginsburg, and Justice Breyer would deny the application for stay.